J-S44044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MONTY WILLIAM JACKSON

                            Appellant                    No. 481 WDA 2015


             Appeal from the Judgment of Sentence March 13, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001994-2014


BEFORE: LAZARUS, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED AUGUST 19, 2015

        Monty William Jackson appeals from the judgment of sentence

imposed in the Court of Common Pleas of Fayette County after a jury found

him guilty of possession of drug paraphernalia.1        Upon careful review, we

affirm.

        The trial court has set forth the facts of this matter as follows:

        On November 1, 2014, [Trooper Jonathon Monkelis of the
        Pennsylvania State Police] was on routine patrol when he came
        into contact with [Jackson] and noticed that he appeared to be
        “under the influence of something.” As [Trooper] Monkelis was
        doing a pat down of [Jackson], he felt and removed a syringe
        with a needle from [Jackson]’s pant leg. An examination of
        [Jackson] revealed track marks on his arms which, in the expert
        opinion of [Trooper] Monkelis, were caused by injecting heroin or
        other substances.

____________________________________________


1
    35 P.S. § 780-113(a)(32).
J-S44044-15


      The syringe and needle found in [Jackson]’s pant pocket were
      sent to Pennsylvania State Police Crime Lab for testing. Leonard
      McCoy, a forensic scientist at the Lab, and recognized by the
      Court as an expert in the field of analysis of controlled
      substances, tested the contents of the syringe at issue. In his
      expert opinion, the syringe contained a compound called
      monoacetel morphine, a derivative of opium. As such, it was a
      Schedule II Controlled Substance.

Trial Court Opinion, 5/12/15, at 2 (internal citations omitted).

      On March 3, 2015, at the conclusion of a one-day trial, the jury

convicted Jackson of possession of drug paraphernalia. On March 13, 2015,

the court sentenced him to 6 to 12 months’ incarceration.          On March 20,

2015, Jackson filed a timely notice of appeal challenging the sufficiency of

the evidence.

      With respect to Jackson’s challenge to the sufficiency of the evidence:

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Lynch, 72 A.3d 706, 707-08 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      The Controlled Substance, Drug, Device and Cosmetic Act prohibits the

possession of drug paraphernalia as follows:

      § 780-113. Prohibited acts; penalties

                                     -2-
J-S44044-15


      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                          ...

             (32) The use of, or possession with intent to use, drug
             paraphernalia for the purpose of planting, propagating,
             cultivating,    growing,      harvesting,      manufacturing,
             compounding,      converting,       producing,    processing,
             preparing, testing, analyzing, packing, repacking, storing,
             containing, concealing, injecting, ingesting, inhaling or
             otherwise introducing into the human body a controlled
             substance in violation of this act.

35 P.S. § 780-113(a)(32).

      Drug paraphernalia is defined as

      all equipment, products and materials of any kind which are
      used, intended for use or designed for use in . . . injecting,
      inhaling or otherwise introducing into the human body a
      controlled substance in violation of this act.

                                          ...

             (11) Hypodermic syringes, needles and other objects used,
             intended for use, or designed for use in parenterally
             injected controlled substances into the human body.

35 P.S. § 780-102(b)(11).

      Jackson claims the evidence was insufficient to prove beyond a

reasonable doubt that the syringe was used for injecting a controlled

substance. Jackson also argues that the syringe cannot be connected to him

because he was never given a drug test and the syringe was not examined

for fingerprints.

      First, syringes and needles are specifically included within the

definition   of   drug   paraphernalia.         35   P.S.   §   780-102(b)(11);   see

Commonwealth v. Rosenfelt, 662 A.2d 1131, 1137 (Pa. Super. 1995)

                                          -3-
J-S44044-15



(noting syringes are statutorily defined as prohibited drug paraphernalia).

Moreover, the Commonwealth presented expert testimony to prove that the

syringe was in fact used with controlled substances and lab testing showed

that the syringe tested positive for heroin residue.

      Second, Jackson’s claim that he is not connected to the syringe and

needle is wholly frivolous. The syringe and needle were found in Jackson’s

pocket, which plainly establishes possession of the items.          Jackson’s

possession of the syringe and needle laced with heroin residue satisfies the

elements of possession of drug paraphernalia. Commonwealth v. Wright,

846 A.2d 730, 738 (Pa. Super. 2004) (holding evidence was sufficient to

establish guilt when, upon arrest, police searched and found drugs and other

paraphernalia in defendant’s pockets).     Further, Trooper Monkelis testified

that Jackson appeared to be under the influence and had “track marks” on

his arm, which is evidence that he had used syringes and needles at some

point prior to his arrest.

      For the foregoing reasons, the evidence, when viewed in the light most

favorable to the Commonwealth as the verdict winner, is sufficient to sustain

the verdict. Lynch, supra.

      Judgment of sentence affirmed.



Judgment Entered.




                                     -4-
J-S44044-15


Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2015




                          -5-